      Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 1 of 24




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    GREAT LAKES INSURANCE, S.E.                                CIVIL ACTION

    VERSUS                                                       NO. 20-2795

    GRAY GROUP INVESTMENTS, LLC                             SECTION “R” (2)



                          ORDER AND REASONS


       Before the Court are defendant and counter-claimant Gray Group

Investments, LLC’s (“Gray Group”) motion for judgment on the pleadings,1

and appeal of Magistrate Judge Currault’s order compelling discovery.2

Plaintiff Great Lakes Insurance, S.E. (“Great Lakes”) opposes both motions.3

For the following reasons, the Court denies defendant’s motions.


I.     BACKGROUND

       This case arises out of a dispute over insurance coverage of a yacht that

sustained damage during Hurricane Sally. The insurance policy at issue




1      R. Doc. 22.
2      R. Doc. 66 (seeking review of Magistrate Judge Currault’s order
       compelling responses to written discovery and production of
       documents (R. Doc. 60)).
3      R. Docs. 25, 29, 72.
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 2 of 24




provided that plaintiff Great Lakes would insure defendant Gray Group’s

yacht, the HELLO DOLLY VI, from January 1, 2020, to January 1, 2021. 4

      Materials submitted by the parties indicate that, prior to the start of

coverage, defendant completed and signed an “Application Form” provided

by Great Lakes.5 The Form names the insured vessel as the HELLO DOLLY

VI, and denotes a policy year of January 1, 2020 to January 1, 2021. 6 The

Form also provides that the vessel’s “primary mooring location” between

July 1 and November 1 will be the Orleans Marina. 7 The Application Form is

signed by Louis S. Crews, Jr., identified as the “Fleet Risk Manager,” and is

dated October 11, 2019.8

      On the same day, Gray Group also completed and signed an insurer-

provided “Hurricane Questionnaire/Plan.”9 The Questionnaire/Plan, like

the Application Form, provides that the HELLO DOLLY VI will be moored

at the Orleans Marina between July 1 and November 1 of the policy year.10

The Questionnaire also instructs the insured to “provide full details of [its]




4     R. Doc. 93-1 at 1.
5     R. Doc. 22-3.
6     Id. at 1.
7     Id. at 2.
8     Id. at 4.
9     R. Doc. 22-4.
10    Id. at 1.
                                      2
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 3 of 24




plan for protecting the vessel in the event of any storm warning.” 11 Gray

Group’s response to that question provides:

            Between 120 and 72 hours prior to landfall of a Hurricane
            that may threaten vessel’s dockage at Orleans Marina,
            vessel will be fully manned in the event evacuation
            becomes necessary. As storm tract becomes clearer,
            decision will be made to move to safe harbor by heading
            north up river, east to Florida or west to Texas. At cruising
            speed, vessel has a cruising range in excess of 2,000
            nautical miles, making safe harbor well within reac[h.]
            Vessel[’]s fuel tanks will be topped off following all trips so
            that should evacuation become necessary, fueling will not
            be an issue. . . . If in South Florida, HD VI will be taken to
            Ro[s]cioli Shipyard. In either scenario, the vessel will be
            cris[s]crossed with lines so as to allow sufficient scope,
            surrounded by fenders and her anchor dropped.
            Generators will be run to avoid a power surge via shore
            power. All external cushions and canvas that can be
            removed will be removed and stored. 12

Above the signature line, the Questionnaire/Plan provides that the insured

“agree[s] that this declaration and warranty shall be incorporated in its

entirety into any relevant policy of insurance.” 13 The Questionnaire/Plan,

like the Application Form, is signed by Louis S. Crews, Jr. and is dated

October 11, 2019.14




11    Id.
12    Id. at 2.
13    Id. at 1.
14    Id.
                                       3
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 4 of 24




      Under the insurance agreement, the hull is insured for up to

$1,900,000, with a $228,000 named-windstorm deductible.15                  The

agreement states that the insurer will “provide coverage for accidental

physical loss of or damage to the Scheduled Vessel which occurs during the

period of this insuring agreement . . . , subject to the insuring agreement

provisions, conditions, warranties, deductibles and exclusions.”16 Under the

heading “General Conditions & Warranties,” the agreement provides: “This

insuring agreement incorporates in full your application for insurance and[,]

together with any endorsements issued herein, constitutes the entire

contract between us.”17 It further states:

            Where any term herein is referred to as a “warranty” or
            where any reference is made herein to the word
            “warranted,” the term shall be deemed a warranty and
            regardless of whether the same expressly provides that any
            breach will void this insuring agreement from inception, it
            is hereby agreed that any such breach will void this policy
            from inception. 18

The agreement also contains a choice-of-law provision, which provides:

            [A]ny dispute arising hereunder shall be adjudicated
            according to well established, entrenched principles and
            precedents of substantive United States Federal Admiralty
            law and practice, but where no such well established,



15    R. Doc. 93-1 at 1.
16    Id. at 5.
17    Id. at 12.
18    Id. at 14.
                                      4
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 5 of 24




            entrenched precedent exists, this insuring agreement is
            subject to the substantive laws of the State of New York. 19

      Plaintiff alleges, and defendant does not contest, that, on or about

September 16, 2020, Hurricane Sally struck the Gulf Coast, while the HELLO

DOLLY VI was moored in Pensacola, Florida. 20 As a result of the storm, the

vessel sustained severe damage. 21 On October 13, 2020, plaintiff Great Lakes

filed suit in this Court, seeking a declaratory judgment that Gray Group

breached the warranty under the Hurricane Questionnaire/Plan and that the

insurance policy covering the HELLO DOLLY VI was void ab initio.22

Specifically, plaintiff contends that Gray Group breached the Hurricane

Questionnaire/Plan because the vessel was not moored at the Orleans

Marina, was not fully manned, was not evacuated to safe harbor, and did not

have its anchor deployed.23      Defendant Gray Group filed cross-claims,

seeking a declaratory judgment that it did not breach the insurance

agreement, and that the loss of the HELLO DOLLY VI is covered by the

policy.24




19    Id. at 16.
20    R. Doc. 20 ¶ 12; R. Doc. 22-1 at 3.
21    R. Doc. 22-1 at 3.
22    R. Doc. 1; R. Doc. 20 ¶¶ 13-18.
23    R. Doc. 20 ¶ 15.
24    R. Doc. 17.
                                       5
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 6 of 24




      On March 9, 2021, defendant moved for a judgment on the pleadings

under Federal Rule of Civil Procedure 12(c), arguing that the pleadings

establish that the Hurricane Questionnaire/Plan was not a warranty because

the agreement does not incorporate it, and that, even if the

Questionnaire/Plan were a warranty, defendant did not breach it. 25 Plaintiff

argues that the Court should convert defendant’s 12(c) motion into a motion

for summary judgment under Rule 56 because defendant attached material

outside the pleadings to its motion. 26 It further argues that the insurance

agreement incorporates the Hurricane Questionnaire/Plan, and that

defendant breached its terms, thereby voiding the agreement. 27

      While the motion for judgment on the pleadings was pending,

Magistrate Judge Donna Phillips Currault compelled defendant’s responses

to certain discovery requests by plaintiff. 28 Defendant now appeals the

magistrate judge’s order. 29

      The Court considers both motions below.




25    R. Doc. 22-1.
26    R. Doc. 25 at 3.
27    Id. at 7-15, 17-18.
28    R. Doc. 60.
29    R. Doc. 66.
                                     6
      Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 7 of 24




II.    MOTION FOR JUDGMENT ON THE PLEADINGS

       A.    Legal Standard

       “A motion for judgment on the pleadings under Rule 12(c) is subject to

the same standard as a motion to dismiss under Rule 12(b)(6).” Doe v.

MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008). In deciding a 12(c) motion,

the court must determine whether the complaint, viewed in the light most

favorable to the plaintiff, states a valid claim for relief.    Id. (citations

omitted). At this stage, the Court “accepts all well-pleaded facts as true.” In

re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).

“Judgment on the pleadings is appropriate only if material facts are not in

dispute and questions of law are all that remain.” Voest-Alpine Trading USA

Corp. v. Bank of China, 142 F.3d 887, 891 (5th Cir. 1998) (citing Hebert

Abstract Co. v. Touchstone Properties, Ltd., 914 F.2d 74, 76 (5th Cir. 1990)).

       In ruling on a 12(c) motion, the Court must look only to the pleadings,

Brittan Commc’ns Int’l Corp. v. Sw. Bell Tel. Co., 313 F.3d 899, 904 (5th Cir.

2002), and exhibits attached to the pleadings, see Waller v. Hanlon, 922

F.3d 590, 600 (5th Cir. 2019); Voest-Alpine Trading, 142 F.3d at 891 n.4.

“If, on a motion under 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as

one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). But


                                      7
    Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 8 of 24




uncontested documents referred to in the pleadings may be considered by

the Court without converting the motion to one for summary judgment, even

when the documents are not physically attached to the complaint. See Great

Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 313

(5th Cir. 2002). The Court may also consider documents attached to a 12(c)

motion without converting the motion into one for summary judgment, if the

documents are “referred to in the complaint and are central to the plaintiff’s

claim.” See Allen v. Hays, 812 F. App’x 185, 189 (5th Cir. 2020) (quoting

Sullivan v. Leor Energy, LLC, 600 F.3d 542, 546 (5th Cir. 2010)).

      If matters outside the pleadings are presented, “the court has ‘complete

discretion’ to exclude them.” Id. (citing Isquith v. Middle S. Utils., Inc., 847

F.2d 186, 193 n.3 (5th Cir. 1988)); see also Charles Alan Wright & Arthur R.

Miller, 5C Federal Practice & Procedure § 1371 (3d ed. 2021) (“[I]t is well-

settled that it is within the district court’s discretion whether to accept extra-

pleading matter on a motion for judgment on the pleadings and treat it as

one for summary judgment or to reject it and maintain the character of the

motion as one under Rule 12(c).”).




                                        8
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 9 of 24




      B.    Discussion

             1.   Character of the Motion

      Here, plaintiff Great Lakes has submitted documents outside the

pleadings in its opposition to defendant Gray Group’s motion for judgment

on the pleadings.      The documents include a declaration by a senior

underwriter, 30 underwriting documents from previous policy years,31 and

emails from the application and renewal process, spanning multiple policy

years. 32 Because this material is not referred to in plaintiff’s complaint, the

Court may not consider it without converting this motion into a motion for

summary judgment. Hays, 812 F. App’x at 189.

      The Court elects not to consider plaintiff’s non-pleading evidence.

Accordingly, the Court does not convert defendant’s motion to a motion for

summary judgment under Rule 56 and instead “maintain[s] the character of

the motion as one under Rule 12(c).” Wright & Miller, Federal Practice and

Procedure § 1371.     The Court confines the 12(c) record to only those

documents that are “referred to in the complaint and are central to the

plaintiff’s claim.” Allen, 812 F. App’x at 189 (quoting Sullivan, 600 F.3d at




30    R. Doc. 25-1 at 1-3.
31    Id. at 8-14.
32    Id. at 4-7, 15-16, 19-33.
                                       9
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 10 of 24




546). Here, the record consists of: the 2020-2021 insurance agreement, 33

the October 2019 Application Form, 34 and the October 2019 Hurricane

Questionnaire/Plan. 35

              2. Analysis

       In maritime cases, a federal court “must apply general federal maritime

choice of law rules.” Albany Ins. Co. v. Anh Thi Kieu, 927 F.2d 882, 890 (5th

Cir. 1991) (citing Gonzalez v. Naviera Neptuno A.A., 832 F.2d 876, 880 n.3

(5th Cir. 1987)). “Under federal maritime choice of law rules, contractual

choice of law provisions are generally recognized as valid and enforceable.”

Great Lakes Reinsurance (UK) PLC v. Durham Auctions, Inc., 585 F.3d 236,

242 (5th Cir. 2009). “A choice of law provision in a marine insurance

contract will be upheld in the absence of evidence that its enforcement would

be unreasonable or unjust.” Id. (citation omitted).

       Here, the parties’ insurance contract contains a choice-of-law

provision, which provides that any disputes “shall be adjudicated according

to well established, entrenched principles and precedents of substantive




33     R. Doc. 93-1. After initial disputes between the parties about which
       was the correct insurance agreement, defendant supplemented the
       record for its 12(c) motion with an agreed-upon version of the contract.
       See R. Doc. 93 (attaching the insurance agreement at R. Doc. 93-1.).
34     R. Doc. 22-3.
35     R. Doc. 22-4.
                                       10
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 11 of 24




United States Federal Admiralty law and practice, but where no such . . .

precedent exists, this insuring agreement is subject to the substantive laws

of the State of New York.”36 Neither party argues that enforcement of the

choice-of-law provision would be unreasonable or unjust. Accordingly, the

Court gives effect to the parties’ contractual choice-of-law provision,

providing for the application of entrenched principles of federal maritime

law, or, in its absence, New York law.

       There is no federal maritime rule governing the construction of

maritime insurance contracts. Higginbotham v. South Central Towing Co.,

Inc., No. 09-390, 2010 WL 2921637, at *2 (W.D. La. July 16, 2010) (citing

Com. Union Ins. Co. v. Flagship Marine Servs., Inc., 190 F.3d 26, 30 (2d Cir.

1999)). Furthermore, neither party argues for the application of federal

maritime law, nor does either party cite any maritime authority on the

construction of maritime insurance contracts. Accordingly, pursuant to the

contractual choice-of-law provision, the Court applies New York insurance

law to the dispute.

       Under New York law, courts interpreting the terms of an insurance

contract must “give effect to the intent of the parties as expressed in the clear

language of the contract.” Morgan Stanley Grp., Inc. v. New England Ins.


36     R. Doc. 93-1 at 16.
                                       11
   Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 12 of 24




Co., 225 F.3d 270, 275 (2d Cir. 2000) (quoting Village of Sylvan Beach v.

Travelers Indem. Co., 55 F.3d 114, 115 (2d Cir. 1995)). As part of the

threshold interpretive inquiry, the Court must determine “whether the terms

of the insurance contract are ambiguous.” Id. (citing Alexander & Alexander

Servs., Inc. v. These Certain Underwriters at Lloyd’s, 136 F.3d 82, 86 (2d

Cir. 1998)). A term is ambiguous if it “could suggest more than one meaning

when viewed objectively by a reasonably intelligent person who has

examined the context of the entire integrated agreement and who is

cognizant of the customs, practices, usages and terminology as generally

understood in the particular trade or business.” Sarinsky’s Garage, Inc. v.

Erie Ins. Co., 691 F. Supp. 2d 483, 486 (S.D.N.Y. 2010) (quoting Morgan

Stanley, 225 F.3d at 275) (applying New York contract law to an insurance

agreement). If the “language is unambiguous, the court will discern the

parties’ intent from the document itself as a matter of law.” Jefferson Block

24 Oil & Gas, L.L.C. v. Aspen Ins. UK Ltd., 652 F.3d 584, 589 (5th Cir. 2011)

(applying New York law). Further, “[i]t is well established under New York

law that a policyholder bears the burden of showing that the insurance

contract covers the loss.” Morgan Stanley, 225 F.3d at 276.

     If the court finds that any terms of the contract are ambiguous, “the

burden shifts to the insurer to prove that its proposed interpretation of the


                                     12
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 13 of 24




policy is the correct one.” Jefferson Block, 652 F.3d at 589 (citing Morgan

Stanley, 225 F.3d at 276). At this stage, “the court may accept any available

extrinsic evidence to ascertain the meaning intended by the parties during

the formation of the contract.” Id. (quoting Morgan Stanley, 225 F.3d at

275-276); see also Alexander & Alexander Servs., 136 F.3d at 86; XL

Specialty Ins. Co. v. Level Global Invs., L.P., 874 F. Supp. 2d 263, 281 n.11

(S.D.N.Y. 2012) (quoting State v. Home Indem. Co., 486 N.E.2d 827 (N.Y.

1985)). “If the extrinsic evidence is ‘so one-sided that no reasonable person

could decide the contrary,’ the court may resolve the ambiguity as a matter

of law.” Jefferson Block, 652 F.3d at 589 (quoting Sarinsky’s Garage, 691 F.

Supp. 2d at 486). Otherwise, “the extrinsic evidence must be interpreted by

the factfinder.” Id. “Where the ambiguity cannot be resolved by examining

extrinsic evidence of the parties’ intentions—either as a matter of law or as a

matter of fact—the court should construe the ambiguous language . . .

against the insurer.” Sarinsky’s Garage, 691 F. Supp. 2d at 486.

       Defendant first argues that the Hurricane Questionnaire/Plan is not a

warranty under the insurance contract.37 Specifically, defendant argues that




37     R. Doc. 22-1 at 9-12.
                                      13
      Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 14 of 24




the     insurance    agreement      does   not     refer   to   the   Hurricane

Questionnaire/Plan, so its terms form no part of the contract. 38

        Here, the insurance contract expressly “incorporates in full

[defendant’s] application for insurance . . .”39 In interpreting this language,

the Court must first determine whether the terms are ambiguous. See

Morgan Stanley, 225 F.3d at 275 (explaining that the ambiguity question is

a threshold determination when interpreting an insurance contract).

        The term “application for insurance” is nowhere defined in the

insurance contract. Further, the language can “suggest more than one

meaning when viewed objectively by a reasonably intelligent person.”

Sarinsky’s Garage, 691 F. Supp. 2d at 486. Indeed, both parties have offered

reasonable interpretations of the contested language. Gray Group contends

that the “application for insurance” includes only the Application Form. 40

This is a plausible interpretation. Other than the insurance agreement, the

only document before the Court bearing the word “application” is the

Application Form. The Hurricane Questionnaire/Plan does not contain the




38      Id. at 12.
39      R. Doc. 93-1 at 12.
40      R. Doc. 22-1 at 9, 9 n.25; R. Doc. 22-3.
                                        14
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 15 of 24




word “application,” nor otherwise state that it is part of the “application for

insurance.”41 These circumstances favor defendant’s reading of the contract.

       On the other hand, Great Lakes contends that the “application for

insurance”    includes   the   Application    Form     and    the    Hurricane

Questionnaire/Plan. 42 This too is a reasonable interpretation. The contract’s

use of the words “in full” favors an expansive reading of the material to be

incorporated. Furthermore, a comparative review of the Application Form

and Hurricane Questionnaire/Plan suggests that the two documents were

completed and submitted as one item. They were signed by the same person

and bear the same date. 43 They both correspond to the HELLO DOLLY VI,

with a policy period of January 1, 2020 to January 1, 2021.44 They are both

insurer-provided forms. 45 And they both specify that the vessel is to be

moored at the Orleans Marina from July 1 to November 1. 46                Most

significantly, the Hurricane Questionnaire/Plan expressly provides that it

will be incorporated into the insurance agreement. 47               Defendant’s




41     See R. Doc. 22-4.
42     R. Doc. 25 at 2-3.
43     Compare R. Doc. 22-3 at 4 with R. Doc. 22-4 at 1.
44     Compare R. Doc. 22-3 at 1 with R. Doc. 22-4 at 1.
45     Compare R. Doc. 22-3 with R. Doc. 22-4 (both bearing the header
       “Concept Special Risks Ltd”).
46     Compare R. Doc. 22-3 at 2 with R. Doc. 22-4 at 1.
47     R. Doc. 22-4 at 1.
                                     15
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 16 of 24




representative signed directly beneath this clause. 48 These circumstances

support plaintiff’s assertion that the Hurricane Questionnaire/Plan is part of

the application and, accordingly, the insurance agreement.

       Because the terms “could suggest more than one meaning when viewed

objectively by a reasonably intelligent person,” Sarinsky’s Garage, 691 F.

Supp. 2d at 486, the Court finds that, as a threshold matter, the meaning of

the “incorporat[ion] in full [of defendant’s] application for insurance,” is

ambiguous. Having found that the contract is ambiguous, the Court may

consider extrinsic evidence to resolve the ambiguity. See Jefferson Block,

652 F.3d at 589 (citing Morgan Stanley, 225 F.3d at 276). At this stage, the

burden shifts to the insurer to prove that its asserted interpretation is the

correct one. Id.

       The Court finds that an issue of material fact remains in dispute as to

the parties’ intention with respect to the inclusion of the Hurricane

Questionnaire/Plan in the Policy. “Judgment on the pleadings is appropriate

only if material facts are not in dispute . . . .” Voest-Alpine Trading, 142 F.3d

at 891 (citing Hebert Abstract Co., 914 F.2d at 76). Therefore, defendant is

not entitled to a judgment on the pleadings under Rule 12(c) that the




48     Id.
                                       16
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 17 of 24




Hurricane Questionnaire/Plan was not incorporated as a warranty under the

insurance agreement.

       Defendant     further    argues        that,   even   if   the   Hurricane

Questionnaire/Plan is a warranty under the insurance agreement, defendant

did not breach the Plan. Under New York law, “warranties in maritime

insurance contracts must be strictly complied with . . . if the insured is to

recover.” Com. Union, 190 F.3d at 31. This strict requirement “stems from

the recognition that it is peculiarly difficult for marine insurers to assess their

risk, such that insurers must rely on the representations and warranties

made by insureds regarding their vessels’ condition and usage.” Id. at 31-32.

       Great Lakes alleges that Gray Group breached the Hurricane

Questionnaire/Plan in four ways: (1) the vessel was not moored at the

Orleans Marina; (2) the vessel was not fully manned; (3) the vessel was not

evacuated to safe harbor; and (4) the anchor was not deployed.49 In arguing

that it did not breach the Plan, defendant does not dispute any of the facts

alleged by plaintiff, as to the four alleged breaches. That is, Gray Group has

not asserted that the vessel was at the Orleans Marina, that it was fully

manned, that it was evacuated to safe harbor, nor that its anchor was

deployed.


49     R. Doc. 20 ¶ 15.
                                         17
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 18 of 24




       Instead, defendant advances its own interpretation of the Hurricane

Questionnaire/Plan. It argues that it was not required to comply with the

Plan’s provisions because the yacht was in Pensacola when the hurricane

struck.50 Defendant’s theory is that the Plan applies only in the event that

the HELLO DOLLY VI is moored in New Orleans or South Florida—in other

words, that the Plan has no application, and imposes no obligations, if the

yacht is elsewhere.51 This argument strains reason. While the Plan only

warrants specific evacuation plans for moorings in New Orleans and south

Florida, the provision’s specificity does not evince a mutual intent to dispose

of all hurricane-related precautions in other locations. If that were the case,

defendant could move the yacht to a mooring location just outside of New

Orleans and take no steps to protect the vessel from hurricanes. This

interpretation proposed by defendant is absurd. Under New York contract

law, “absurd results should be avoided.” Kephart v. Certain Underwriters

at Lloyd’s of London, 427 F. Supp. 3d 508, 515 (S.D.N.Y. 2019) (quoting

Mastrovincenzo v. City of New York, 435 F.3d 78, 104 (2d Cir. 2006)). The

Court finds that the Hurricane Questionnaire/Plan does not vanish when the

yacht is in Pensacola.




50     R. Doc. 22-1 at 13-15.
51     Id. at 15.
                                      18
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 19 of 24




       Further, even if some of the Plan’s conditions attach only when the

yacht is in New Orleans or south Florida,52 other conditions bear no logical

connection to the yacht’s location. For instance, the Plan provides that the

HELLY DOLLY VI will be “fully manned in the event [that] evacuation

becomes necessary.” 53 It also provides that the vessel’s anchor will be

dropped, and that “[a]ll external cushions and canvas that can be removed

will be removed and stored.”54 See Kephart, 427 F. Supp. 3d at 517 (S.D.N.Y.

2019) (finding a breach of a hurricane plan where the insured “ignore[d] . . .

other obligations contained in the [hurricane plan], including that [the

insured] secure the Vessel’s equipment.”). The Court therefore finds that the

Hurricane Questionnaire/Plan, if incorporated into the insurance contract,

imposed certain obligations on defendant, despite that the vessel was in

Pensacola.

       Having disposed of defendant’s interpretation of the Hurricane

Questionnaire/Plan, the Court’s inquiry is at an end. On a 12(c) motion, the

Court accepts plaintiff’s well-pleaded facts as true. In re Katrina Canal

Breaches Litig., 495 F.3d at 205. Because the facts alleged in the complaint


52     For instance, defendant would not be able to “head[] north up [the
       Mississippi] [R]iver,” R. Doc. 22-4 at 2, if it were not in or near the
       Mississippi River at the time evacuation becomes necessary.
53     Id.
54     Id.
                                       19
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 20 of 24




could amount to a breach of the Hurricane Questionnaire/Plan, defendant is

not entitled to a judgment on the pleadings on the issue of breach.

       In sum, the ambiguous policy language raises an issue of material fact

as to the parties’ intentions regarding the scope of the insurance contract.

Furthermore, if the Hurricane Questionnaire/Plan is part of the contract,

plaintiff has sufficiently alleged a breach. Accordingly, the Court denies

defendant’s motion for judgment on the pleadings.



III. REVIEW OF THE MAGISTRATE JUDGE’S ORDER

       On May 21, 2021, Magistrate Judge Currault ordered defendant to

respond to certain discovery requests by plaintiff.55 Specifically, Judge

Currault compelled responses to certain of plaintiff’s interrogatories 56 and

requests for admission, 57 as well as the production of certain documents.58

Defendant now asks the Court to review and reverse the magistrate judge’s

order. 59 It argues that certain compelled responses and documents are not

relevant and are therefore not discoverable. 60      Specifically, defendant




55     R. Doc. 60.
56     Id. at 18.
57     Id. at 19.
58     Id. at 18-19.
59     R. Doc. 66.
60     R. Doc. 66-1 at 2-3.
                                     20
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 21 of 24




contests its compelled responses to Interrogatories 1, 4, 6, and 9; Admission

Requests 13-21, 36, 43, and 44; and requests for any documents other than

its policy with Great Lakes, its Application Form, and the Hurricane

Questionnaire/Plan. 61    The contested discovery pertains to defendant’s

completion of the insurance application materials62 and its actions related to

the HELLO DOLLY VI before and during Hurricane Sally. 63

       On timely objection by a party, a district judge may reverse a

magistrate judge’s order on a nondispositive pretrial motion if it finds that

the order is clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a);

Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995). This discretion to review

covers orders compelling discovery. Id.

       Defendant asserts that certain discovery sought by plaintiff is

irrelevant and therefore should not be compelled.64         In general, “[a]ny

nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case” may be discovered. Fed. R. Civ. P.

26(b)(1). Relevance at the discovery stage is a low bar. “[A] request for




61     Id.
62     See R. Doc. 66-3 at 7 (Interrogatory No. 9).
63     See id. at 1-2 (Interrogatory No. 1), 5-6 (Interrogatory Nos. 4 & 6), 17-
       19 (Requests for Admission Nos. 13-21), 24 (Request for Admission No.
       36), 26-27 (Request for Admission Nos. 43-44).
64     R. Doc. 66-1 at 5-6.
                                       21
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 22 of 24




discovery should be considered relevant if there is ‘any possibility’ that the

information sought may be relevant to the claim or defense of any party.”

Effingo Wireless, Inc. v. Motorola Mobility, LLC, No. 11-649, 2013 WL

12120965, at *2 (W.D. Tex. Mar. 8, 2013) (citations omitted). The party

opposing relevance bears the burden to establish that “the information

sought can have no possible bearing on the claim or defense of the party

seeking discovery.” Dotson v. Edmonson, No. 16-15371, 2017 WL 11535244,

at *2 (E.D. La. Nov. 21, 2017) (citing Merrill v. Waffle House, Inc., 227 F.R.D.

467, 470 (2005)). “Information within [the] scope of discovery need not be

admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).

       Here, plaintiff seeks a declaratory judgment that its policy with

defendant is void ab initio because defendant breached its warranty under

the Hurricane Questionnaire/Plan. 65 Accordingly, plaintiff seeks discovery

regarding defendant’s completion of the application for insurance,66 as well

as    defendant’s     compliance   with   the    terms   of   the    Hurricane

Questionnaire/Plan. 67     The information sought is plainly relevant to

plaintiff’s claims.      If plaintiff can establish that the Hurricane


65     R. Doc. 20 ¶ 15.
66     R. Doc. 66-3 at 7 (Interrogatory No. 9).
67     Id. at 1-2 (Interrogatory No. 1), 5-6 (Interrogatory Nos. 4 & 6), 17-19
       (Requests for Admission Nos. 13-21), 24 (Request for Admission No.
       36), 26-27 (Request for Admission Nos. 43-44).
                                       22
     Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 23 of 24




Questionnaire/Plan was a warranty under the policy, and that defendant

breached the warranty, plaintiff would be entitled to a declaratory judgment

that defendant’s loss is not covered. The discovery plaintiff seeks is relevant

to both issues.

       Defendant resists production on the grounds that the terms of the

Hurricane Questionnaire/Plan are unambiguous, and therefore that

extrinsic evidence beyond the policy itself, such as the information sought by

plaintiff, is inadmissible.68   As an initial matter, evidence need not be

admissible to be relevant and discoverable. Fed. R. Civ. P. 26(b)(1). More

critically, defendant’s assertion of unambiguity amounts to a legal

conclusion regarding the nature and terms of the insurance contract. Such

an argument is inappropriate on a discovery motion. See Chevron TCI, Inc.

v. Capitol House Hotel Manager, LLC, No. 18-776, 2019 WL 5697176, at *7

(M.D. La. Nov. 4, 2019) (“The Court will not determine whether the contract

language at issue is ambiguous in the context of a discovery dispute.”); see

also Petrello v. White, 507 Fed. App’x 76, 78 (2d Cir. 2013) (noting that,

under New York law, “a writing’s ambiguity is a question of law”). Moreover,

pursuant to the Court’s foregoing consideration of defendant’s motion for

judgment on the pleadings, the Court rejects defendant’s legal conclusions.


68     R. Doc. 66-1 at 4.
                                      23
      Case 2:20-cv-02795-SSV-DPC Document 102 Filed 07/23/21 Page 24 of 24




The Court’s legal finding that the certain facts could amount to a breach of

the insurance agreement is fatal to defendant’s discovery objections.

Accordingly, defendant falls short of showing that the information sought

“can have no possible bearing” on plaintiff’s claims. Dotson, 2017 WL

11535244, at *2. The Court denies Gray Group’s motion to review the

magistrate judge’s order compelling discovery.



IV.     CONCLUSION

        For the foregoing reasons, the Court DENIES defendant’s motion for

judgment on the pleadings. The Court further DENIES defendant’s motion

to review the magistrate judge’s order.




            New Orleans, Louisiana, this _____
                                          23rd day of July, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      24
